

116 HR 7515 IH: Maritime Transportation System Emergency Relief Act of 2020
U.S. House of Representatives
2020-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7515IN THE HOUSE OF REPRESENTATIVESJuly 9, 2020Mr. DeFazio (for himself and Mr. Sean Patrick Maloney of New York) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 46, United States Code, to authorize maritime transportation emergency relief, and for other purposes.1.Short titleThis Act may be cited as the Maritime Transportation System Emergency Relief Act of 2020.2.Maritime transportation system emergency relief program(a)In generalChapter 503 of title 46, United States Code, is amended by adding at the end the following:50308.Maritime transportation system emergency relief program(a)DefinitionsIn this section the following definitions shall apply:(1)Eligible State entityThe term eligible State entity means a port authority, or a State-owned or -operated vessel and facilities associated with the operation of such vessel, in any State.(2)Eligible entityThe term eligible entity means a public or private entity that is created or organized in the United States or under the laws of the United States, with significant operations in and a majority of its employees based in the United States, that is engaged in—(A)vessel construction, transportation by water, or support activities for transportation by water with an assigned North American Industry Classification System code beginning with 3366, 483, or 4883; or(B)as determined by the Secretary of Transportation—(i) construction related to activities described in subparagraph (A); or(ii)maritime education and training.(3)Eligible operating costsThe term eligible operating costs means costs relating to—(A)emergency response;(B)cleaning;(C)sanitization;(D)janitorial services;(E)staffing;(F)workforce retention;(G)paid leave;(H)procurement and use of protective health equipment and training for employees and contractors;(I)debt service payments;(J)infrastructure repair projects; and(K)other maritime transportation system operations.(4)EmergencyThe term emergency means a natural disaster affecting a wide area (such as a flood, hurricane, tidal wave, earthquake, severe storm, or landslide) or a catastrophic failure from any external cause, that impacts the United States maritime transportation system and as a result of which—(A)the Governor of a State has declared an emergency and the Maritime Administrator, in consultation with the Administrator of the Federal Emergency Management Administration, has concurred in the declaration;(B)the President has declared a major disaster under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170);(C)national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) is in effect; or(D)a public health emergency declared pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) is in effect.(b)General authorityThe Maritime Administrator may—(1)make grants to eligible State entities for eligible operating costs; and(2)make grants and enter into contracts and other agreements with eligible entities for—(A)the costs of capital projects to protect, repair, reconstruct, or replace equipment and facilities of the United States maritime transportation system that the Maritime Administrator determines is in danger of suffering serious damage, or has suffered serious damage, as a result of an emergency; and(B)eligible operating costs of United States maritime transportation equipment and facilities in an area directly affected by an emergency during—(i)the 1-year period beginning on the date of a declaration described in subsections (a)(4)(A) and (a)(4)(B); and (ii)an additional 1-year period beginning 1 year after the date of a declaration described in subsection (a)(4)(B), if the Maritime Administrator, in consultation with the Administrator of the Federal Emergency Management Administration, determines there is a compelling need arising out of the emergency for which the declaration is made.(c)AllocationThe Maritime Administrator shall determine an appropriate method for the equitable allocation and distribution of funds under this section to eligible State entities and eligible entities.(d)ApplicationsAn applicant for assistance under this section shall submit an application for such assistance to the Maritime Administrator at such time, in such manner, and containing such information and assurances as the Maritime Administrator may require.(e)Coordination of emergency funds(1)Use of fundsFunds appropriated to carry out this section shall be in addition to any other funds available under this chapter.(2)No effect on other government activityThe provision of funds under this section shall not affect the ability of any other agency of the Government, including the Federal Emergency Management Agency, or a State agency, a local governmental entity, organization, or person, to provide any other funds otherwise authorized by law.(f)Grant requirementsA grant awarded under this section that is made to address an emergency defined under subsection (a)(4)(B) shall be—(1)subject to the terms and conditions the Maritime Administrator determines are necessary; and(2)made only for expenses that are not reimbursed under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) or any Federal, State, or local assistance program.(g)Federal share of costsThe Federal share payable of the costs for which a grant is made under this section shall be 100 percent.(h)Administrative costsOf the amounts available to carry out this section, not more than one-half of one percent may be used for administration of this section.(i)Quality assuranceThe Maritime Administrator shall institute adequate policies, procedures, and internal controls to prevent waste, fraud, abuse, and program mismanagement for the distribution of funds under this section.(j)ReportsThe Maritime Administrator shall annually report to the Congress regarding financial assistance provided under this section, including a description of such assistance..(b)Clerical amendmentThe analysis for such chapter is amended by adding at the end the following:50308. Maritime transportation system emergency relief program..(c)Inclusion of COVID–19 pandemic public health emergencyFor purposes of section 50308 of title 46, United States Code, as amended by subsection (a), the public health emergency declared pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) resulting from the COVID–19 pandemic shall be treated as an emergency.